FILED
                             NOT FOR PUBLICATION                            OCT 04 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RYAN SHAWN ERICKSON,                             No. 11-35315

               Plaintiff - Appellant,            D.C. No. 3:10-cv-05666-BHS

  v.
                                                 MEMORANDUM *
COUNTRYWIDE HOME LOANS INC;
et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Western District of Washington
                    Benjamin H. Settle, District Judge, Presiding

                           Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Ryan Shawn Erickson appeals pro se from the district court’s judgment

dismissing his action arising out of foreclosure proceedings. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. King v. California, 784 F.2d 910,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
912 (9th Cir. 1986). We affirm in part, vacate in part, and remand.

      The district court properly denied Erickson’s motion to remand because the

district court had federal question jurisdiction over Erickson’s federal claims and

supplemental jurisdiction over his state law claims that were part of the same case

or controversy. See 28 U.S.C. § 1331 (federal question jurisdiction); id. § 1367(a)

(supplemental jurisdiction); id. § 1441 (removal jurisdiction); Ramirez v. Fox

Television Station, Inc., 998 F.2d 743, 747 (9th Cir. 1993) (setting forth standard

of review).

      The district court properly dismissed Erickson’s claims under the Racketeer

Influenced and Corrupt Organizations Act (“RICO”) because Erickson failed to

allege specific facts showing a pattern of racketeering activity. See Sanford v.

MemberWorks, Inc., 625 F.3d 550, 557-58 (9th Cir. 2010) (discussing elements of

a RICO claim and particularity requirements of Fed. R. Civ. P. 9(b)).

      The district court properly dismissed Erickson’s claims under the Real

Estate Settlement and Procedures Act (“RESPA”) and the Truth in Lending Act

(“TILA”) as time-barred because Erickson filed his action more than three years

after the alleged violations. See 12 U.S.C. § 2614 (prescribing at most a three-year

statute of limitations for violations of RESPA); 15 U.S.C. § 1640(e) (an action for

damages under TILA must be brought within one year of the alleged violation); see


                                          2                                    11-35315
also King, 784 F.2d at 915 (holding that “the limitations period in Section 1640(e)

runs from the date of consummation of the transaction”).

      However, after the district court dismissed Erickson’s wrongful foreclosure

claim, the Washington Supreme Court decided Bain v. Metropolitan Mortgage

Group, Inc., 285 P.3d 34, 47 (Wash. 2012) (en banc), which held that, under

Washington’s Deed of Trust Act, Mortgage Electronic Registration System Inc.

cannot be a “beneficiary” of a deed of trust if it never held the promissory note or

other debt instrument secured by the deed of trust. Because the district court did

not have the benefit of Bain when it issued its order of dismissal, we remand to

allow the court to reconsider Erickson’s wrongful foreclosure claim.

      Erickson’s contentions regarding “fraud upon the court” and judicial bias are

unpersuasive.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      Erickson’s requests for judicial notice are treated as citations of

supplemental authorities under Fed. R. App. P. 28(j). To the extent that Erickson’s

filings seek to supplement the record with documents that were not presented to the

district court, the requests are denied.


                                           3                                      11-35315
Each party shall bear its own costs on appeal.

AFFIRMED in part, VACATED in part, and REMANDED.




                                   4               11-35315